EXHIBIT 10.11
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 3, 2011 by
and among ANTs software inc., a company incorporated under the laws of the State
of Delaware, with headquarters located at 71 Stevenson St., Suite 400, San
Francisco, CA 94105 (the “Company”), and the investors listed on the Schedule of
Purchasers attached hereto (each, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS:
 
A.           In connection with the Warrant Purchase Agreement by and among the
parties hereto of even date herewith (the “Warrant Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Warrant
Purchase Agreement, to issue and sell to each Purchaser Series B Warrants (the
“Warrants”), to purchase common shares, par value $0.001 per shares of the
company (collectively, the “Warrant Shares”).
 
B.           In accordance with the terms of the Warrant Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
 
1.           Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Warrant Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:
 
(a)           “Additional Effective Date” means the date the Additional
Registration Statement is declared effective by the SEC.
 
(b)           “Additional Effectiveness Deadline” means the date which is
fifteen (15) calendar days after the earlier of the Additional Filing Date and
the Additional Filing Deadline or in the event that the Registration Statement
is subject to a full review by the SEC, forty-five (45) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline.
 
(c)           “Additional Filing Date” means the date on which the Additional
Registration Statement is filed with the SEC.
 
(d)           “Additional Registrable Securities” means any capital stock of the
Company issued or issuable with respect to the Warrant Shares or the Warrants,
as applicable, as a result of any stock split, stock dividend, recapitalization,
exchange, anti-dilution adjustment to the Warrant, In-Kind Make Whole or similar
event or otherwise, without regard to any limitations on exercise of the
Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           “Additional Registration Statement” means a registration statement
or registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.
 
(f)           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
 
(g)           “Closing Date” shall have the meaning set forth in the Warrant
Purchase Agreement.
 
(h)           “Effective Date” means the Initial Effective Date and the
Additional Effective Date, as applicable.
 
(i)           “Effectiveness Deadline” means the Initial Effectiveness Deadline
and the Additional Effectiveness Deadline, as applicable.
 
(j)           “Initial Effective Date” means the date that the Initial
Registration Statement has been declared effective by the SEC.
 
(k)           “Initial Effectiveness Deadline” means the date that is one
hundred eighty (180) calendar days after the Closing Date.
 
(l)           “Initial Registrable Securities” means (i) the Warrant Shares or
other Common Shares issued or issuable upon exercise of the Warrants, (ii) the
Warrants and (iii) any capital stock of the Company issued or issuable, with
respect to the Warrant Shares or the Warrants as a result of any stock split,
stock dividend, recapitalization, exchange, anti-dilution adjustment to the
Warrant, In-Kind Make Whole or similar event or otherwise, without regard to any
limitations on exercise of the Warrants.
 
(m)           “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities.
 
(n)           “In-Kind Make Whole” shall have the meaning set forth in the
Warrant.
 
(o)           “Investor” means a Purchaser or any transferee or assignee thereof
to whom a Purchaser assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.
 
 
2

--------------------------------------------------------------------------------

 
 
(p)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(q)           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
 
(r)           “Registrable Securities” means the Initial Registrable Securities,
and the Additional Registrable Securities.  Registrable Securities shall cease
to be Registrable Securities upon the earlier of a sale of Registrable
Securities pursuant to an effective Registration Statement or the exemption
provided by Rule 144 under the 1933 Act.
 
(s)           “Registration Statement” means the Initial Registration Statement
and the Additional Registration Statement, as applicable.
 
(t)           “Required Holders” means the holders of at least  66 2/3% of the
Registrable Securities.
 
(u)           “Required Registration Amount” means the sum of (i) the number of
Warrants issued pursuant to the Warrant Purchase Agreement and (ii) 150% of the
maximum number of Warrant Shares issued and issuable pursuant to the Warrants as
of the Trading Day immediately preceding the applicable date of determination,
without regard to any limitations on exercises of the Warrants.  The calculation
of the Required Registration Amount shall be made without regard to any
limitations on exercise of the Warrants and such calculation shall assume that
the Warrants are then exercisable for Common Shares at the then prevailing
Exercise Price (as defined in the Warrants).
 
(v)           “Rule 415” means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
 
(w)           “SEC” means the United States Securities and Exchange Commission.
 
(x)           “Trading Day” means any day on which the Common Shares are traded
on the Principal Market (as defined in the Warrant Purchase Agreement), or, if
the Principal Market is not the principal trading market for the Common Shares,
then on the principal securities exchange or securities market on which the
Common Shares are then traded; provided that “Trading Day” shall not include any
day on which the Common Shares are scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Shares are suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
time).
 
 
3

--------------------------------------------------------------------------------

 
 
2.           Registration.
 
(a)           Initial Mandatory Registration.  The Company shall prepare and
file with the SEC the Initial Registration Statement on Form S-3 covering the
resale of all of the Initial Registrable Securities as soon as reasonably
practicable after the Closing Date so as to permit the Initial Registration
Statement to be declared effective by the SEC as soon as reasonably practicable,
but in no event later than the Initial Effectiveness Deadline.  In the event
that Form S-3 is unavailable for such a registration, the Company shall use such
other form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(e).  The Initial Registration Statement prepared pursuant hereto shall
register for resale at least the number of Common Shares equal to the Required
Registration Amount determined as of the date the Initial Registration Statement
is initially filed with the SEC.  The Initial Registration Statement shall
contain (except if otherwise directed by the Required Holders) the “Plan of
Distribution” and the “Selling Shareholders” sections in substantially the forms
attached hereto as Exhibit B, unless (i) otherwise required by the SEC or (ii)
inaccurate.  The Company shall cause the Initial Registration Statement to be
declared effective by the SEC as soon as reasonably practicable, but in no event
later than the Initial Effectiveness Deadline.  The Company shall use reasonable
best efforts to file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Initial Registration Statement by 9:30 am on the Business Day following the
Effective Date, but in any case no later than the deadline required by Rule 424.
 
(b)           Additional Mandatory Registrations.  If during the Registration
Period (as defined below) the number of Common Shares then registered in a
Registration Statement is less than the Required Registration Amount or is
insufficient to cover an Investor’s allocated portion of the Registrable
Securities pursuant to Section 2(c) below, then the Company shall prepare, and,
as soon as reasonably practicable but in no event later than the thirtieth
(30th) calendar day after the day that the Company first knows, or should have
known, that an Additional Registration Statement is required hereunder (the
“Additional Filing Deadline”), file with the SEC an Additional Registration
Statement on Form S-3 covering at least the Required Registration Amount as of
the Trading Day immediately preceding the date of the filing of such
amendment.  In the event that Form S-3 is unavailable for such a registration,
the Company shall use such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e).  Each Additional Registration Statement shall
contain (except if otherwise directed by the Required Holders) the “Plan of
Distribution” and the “Selling Shareholders” sections in substantially the forms
attached hereto as Exhibit B section, unless otherwise required by the SEC.  The
Company shall cause each Additional Registration Statement declared effective by
the SEC as soon as reasonably practicable, but in no event later than the
Additional Effectiveness Deadline.  The Company shall use reasonable best
efforts to file with the SEC in accordance with Rule 424 under the 1933 Act the
final prospectus to be used in connection with sales pursuant to such Additional
Registration Statement by 9:30 am on the Business Day following the Effective
Date, but in any case no later than the deadline required by Rule 424.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Allocation of Registrable Securities.  The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC.  In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee that
becomes an Investor shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor.  Any Common Shares included in a Registration Statement and
which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors which are covered by such Registration Statement.  The
Company may not include securities other than Registrable Securities on a
Registration Statement.
 
(d)           Legal Counsel.  Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be
Kleinberg, Kaplan, Wolff & Cohen, P.C. or such other counsel as thereafter
designated by the Required Holders.  The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement.
 
(e)           Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall use its
reasonable best efforts to maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the applicable Additional Filing Deadline (a “Filing Failure”) or (B) not
declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an “Effectiveness Failure”) or (ii) on any day after the applicable
Effective Date sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(r)) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market,
a failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of Common
Shares or a failure to maintain the listing or trading of the Common Shares on
an Eligible Market (as defined in the Warrant) (a “Maintenance Failure”) then,
as partial relief for the damages to any holder by reason of any such delay in
or reduction of its ability to sell the underlying Common Shares (which remedy
shall not be exclusive of any other remedies available at law or in equity,
including, without limitation, specific performance), the Company shall pay to
each holder of Registrable Securities relating to such Registration Statement
(A) an amount in cash equal to one percent (1%) of the Purchase Price (as such
term is defined in the Warrant Purchase Agreement) of such Investor’s
Registrable Securities required to be included in such Registration Statement,
but not so included, and (B) a number of shares of Common Stock equal to the
quotient of (x) one percent (1%) of the Purchase Price (as such term is defined
in the Warrant Purchase Agreement) of such Investor’s Registrable Securities
required to be included in such Registration Statement, but not so included, and
(y) the Exercise Price (as defined in the Warrant) then in effect, on each of
the following dates: (i) the day of a Filing Failure; (ii) the day of an
Effectiveness Failure; (iii) the initial day of a Maintenance Failure; (iv) on
the thirtieth day after the date of a Filing Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (v) on the thirtieth day after the date of an
Effectiveness Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Effectiveness Failure is cured; and
(vi) on the thirtieth day after the date of a Maintenance Failure and every
thirtieth day thereafter (pro rated for periods totaling less than thirty days)
until such Maintenance Failure is cured.  The payments to which a holder shall
be entitled pursuant to this Section 2(f) are referred to herein as
“Registration Delay Payments.”  Registration Delay Payments shall be paid within
three (3) Business Days of the earlier of (I) the dates set forth above and (II)
the third Business Day after the event or failure giving rise to the
Registration Delay Payments is cured.  In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of three percent (3%) per month (prorated for
partial months) until paid in full.  Notwithstanding the foregoing, the Company
shall not pay any portion of the Registration Delay Payments in Common Stock to
an Investor to the extent that after giving effect to the issuance of such
Common Stock contemplated hereunder, such Investor (together with the Investors
affiliates) would beneficially own in excess of 4.99% of the number of Common
Stock outstanding immediately after giving effect to such issuance.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Investor and its affiliates shall be calculated
in accordance with Section 1(g) of the Warrants.
 
3.           Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b) or 2(e), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           The Company shall prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and cause such Registration
Statement relating to the Registrable Securities to become effective as soon as
reasonably practicable after such filing (but in no event later than the
Effectiveness Deadline).  The Company shall use its best efforts to keep each
Registration Statement effective pursuant to Rule 415 at all times until the
date on which the Investors shall have sold all of the Registrable Securities
covered by such Registration Statement (the “Registration Period”).  The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.  The Company shall submit to the SEC, within three (3) Business Days
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Legal Counsel pursuant to Section 3(c)
(which approval is promptly sought), a request for acceleration of effectiveness
of such Registration Statement to a time and date not later than two (2)
Business Days after the submission of such request.  The Company shall respond
in writing to comments made by the SEC in respect of a Registration Statement as
soon as reasonably practicable, but in no event later than ten (10) days after
the receipt of comments by or notice from the SEC that an amendment is required
in order for a Registration Statement to be declared effective.
 
(b)           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement.  In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.
 
(c)           The Company shall (A) permit Legal Counsel to review and comment
upon (i) a Registration Statement at least five (5) Business Days prior to its
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects.  The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld.  The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system promptly after the same is
prepared and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.  The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
 
(e)           The Company shall (i) register and qualify, unless an exemption
from registration and qualification applies, the resale by Investors of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.
 
(f)           The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and, subject to Section
3(r), promptly prepare a supplement or amendment to such Registration Statement
to correct such untrue statement or omission, and deliver one (1) copies of such
supplement or amendment to Legal Counsel and each Investor (or such other number
of copies as Legal Counsel or such Investor may reasonably request).  The
Company shall also promptly notify Legal Counsel and each Investor who holds
Registrable Securities being sold which has provided in writing to the Company a
facsimile number or mailing address for notices in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the SEC for amendments or supplements
to a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.  The Company shall use
reasonable best efforts to file with the SEC in accordance with Rule 424 under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement by 9:30 am on the Business Day following the
Effective Date, but in any case no later than the deadline required by Rule 424.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest practicable moment and to notify Legal Counsel and each Investor
who holds Registrable Securities being sold which has provided in writing to the
Company a facsimile number or mailing address for notices of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
(h)           If any Investor is required under applicable securities laws or
otherwise to be described in the Registration Statement as an underwriter, at
the reasonable request of such Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.
 
(i)           If any Investor is required under applicable securities laws or
otherwise to be described in the Registration Statement as an underwriter, the
Company shall make available for inspection by (i) such Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a subpoena or order from a court
or government body of competent jurisdiction, or (c) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this Agreement.  Nothing herein (or in any other confidentiality
agreement between the Company and any Investor) shall be deemed to limit the
Investors’ ability to sell Registrable Securities in a manner which is otherwise
consistent with applicable laws and regulations.
 
 
9

--------------------------------------------------------------------------------

 
 
(j)           The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
(k)           The Company shall use its reasonable best efforts either to (i)
cause all of the Registrable Securities covered by a Registration Statement to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(iii) if, despite the Company’s reasonable best efforts, the Company is
unsuccessful in satisfying the preceding clause (i), to secure the inclusion for
quotation on, the OTC Bulletin Board, The New York Stock Exchange, The NASDAQ
Global Select Market, The NASDAQ Global Market, The NASDAQ Capital Market or
NYSE Amex for such Registrable Securities and, without limiting the generality
of the foregoing, to use its reasonable best efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority, Inc.
(“FINRA”) as such with respect to such Registrable Securities.  The Company
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(k).
 
(l)           The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.
 
(m)           If requested by an Investor, the Company shall as soon as
reasonably practicable (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement relating to
the sale or distribution of Registrable Securities if reasonably requested by an
Investor holding any Registrable Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
(n)           The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
(o)           The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of a Registration
Statement.
 
(p)           The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
(q)           Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
 
(r)           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed ten (10)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of thirty (30) days and the first
day of any Grace Period must be at least five (5) Trading Days after the last
day of any prior Grace Period (each, an “Allowable Grace Period”).  For purposes
of determining the length of a Grace Period above, the Grace Period shall begin
on and include the date the Investors receive the notice referred to in clause
(i) and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice.  Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(f) with respect to the information giving rise thereto
unless such material, non-public information is no longer
applicable.  Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended Common Shares to a transferee of an
Investor in accordance with the terms of the Warrant Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, prior to the Investor’s receipt
of the notice of a Grace Period and for which the Investor has not yet settled.
 
 
11

--------------------------------------------------------------------------------

 
 
(s)           Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Investor as an underwriter without its prior written consent in any
public disclosure or filing with the SEC, the Principal Market (as defined in
the Warrant Purchase Agreement) or any Eligible Market and any Buyer being
deemed an underwriter by the SEC shall not relieve the Company of any
obligations it has under this Agreement or any other Transaction Document (as
defined in the Warrant Purchase Agreement).
 
4.           Obligations of the Investors.
 
(a)           At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor.  It
shall be a condition precedent to the obligations of the Company to complete any
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
and such other information, if any, as shall be reasonably required to effect
and maintain the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.
 
(b)           Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.
 
(c)           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f) or if the Investor receives a notice from the Company
that a Grace Period is in effect, such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of 3(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended Common Shares to a transferee of an
Investor in accordance with the terms of the Warrant Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
5.           Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $50,000 for each such
registration, filing or qualification.
 
6.           Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”).  Subject to
Section 6(c), the Company shall reimburse the Indemnified Persons, promptly as
such expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a):  (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(d); and (ii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor;
provided, further, however, that the Investor shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnified party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
cooperate reasonably with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
 
(d)           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when reasonably detailed and itemized bills are received or
Indemnified Damages are incurred.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.           Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
8.           Reports Under the 1934 Act.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
 
(c)           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, a copy of the
most recent annual or quarterly report (if the Company files quarterly reports)
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.
 
 
16

--------------------------------------------------------------------------------

 
 
9.           Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to assume and be bound by all of the provisions contained herein; (v)
such transferee owns not less than 500,000 Registrable Securities and (vi) such
transfer shall have been made in accordance with the applicable requirements of
the Warrant Purchase Agreement.
 
10.           Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
11.           Miscellaneous.
 
(a)           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.
 
(b)           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
 

 
If to the Company:
     
Ants software inc.
 
71 Stevenson St., Suite 401
 
San Francisco, CA 94105
 
Telephone:
(650) 931-0500
 
Facsimile:
(650) 227-8001 / (650) 931-0510
 
Attn:
Chief Financial Officer
 
E-mail:
dave.buckel@ants.com

 
 
17

--------------------------------------------------------------------------------

 
 

 
With a copy (for informational purposes only) to:
     
The Corporate Law Group
 
Waterfront Plaza, Suite 120
 
500 Airport Boulevard
 
Burlingame, CA 94010-1914
 
Attn: Paul D. Marotta, Esq.
 
E-mail: paul@tclg.com
     
If to the Transfer Agent:
     
Wells Fargo Shareholder Services
 
550 California Street
 
San Francisco, CA 94104-1004
 
Attn: Ms. Pamela E. Herlich
     
If to Legal Counsel:
     
Kleinberg, Kaplan, Wolff & Cohen, P.C.
 
551 Fifth Avenue
 
New York, New York  10176
 
Telephone:
(212) 986-6000
 
Facsimile:
(212) 986-8866
 
Attention:
Max Karpel, Esq.

 
 
If to a Purchaser, to its address and facsimile number set forth on the Schedule
of Purchasers attached hereto, with copies to such Purchaser’s representatives
as set forth on the Schedule of Buyers, or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change.  Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  The Company hereby appoints C T Corporation System, with offices at 111
Eighth Avenue, New York, New York 10011, as its agent for service of process in
New York.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(f)           This Agreement, the other Transaction Documents (as defined in the
Warrant Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
(g)           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
(h)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(i)           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
(j)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)           All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.
 
(l)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
(m)           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
(n)           The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.
 
 
* * * * * *
 
 
[Signature Page Follows]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 


 

  COMPANY:      
ANTs software inc.
          By:
/s/ David A. Buckel                            
   
Name: David A. Buckel
   
Title:  Secretary and Chief Financial
Officer

 
 
 
 

 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 


 

  BUYERS:         Manchester Securities Corp.               By:
/s/ Elliott Greenberg                          
    Name:  Elliott Greenberg                        Title:  Vice
President                        

 


 


 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BUYERS:
       
SAMC LLC
             
By:
/s/ Brett Cohen                              
Name:  Brett Cohen                   
   
Title:  Investment Adviser 

 


 


 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BUYERS:
       
JGB Capital LP
             
By:
/s/ Brett Cohen                              
Name: Brett Cohen                   
   
Title: Investment Adviser 

 


 
 
 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BUYERS:
       
JGB Capital Offshore Ltd.
             
By:
/s/ Brett Cohen                              
Name: Brett Cohen                   
   
Title: Investment Adviser 

 
 


 
 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 


 
Buyer
 
Buyer Address
and Facsimile Number
 
Buyer’s Representative’s Address
and Facsimile Number
         
JGB Capital LP
 
400 Madison Ave., 8th Floor, Suite 8D
New York, NY 10017
Attention:  Brett Cohen
Facsimile No.:  (212) 253-4093
 
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York  10176
Attention:  Max Karpel, Esq.
Facsimile No.:  (212) 986-8866
 
JGB Capital Offshore Ltd.
 
400 Madison Ave., 8th Floor, Suite 8D, New York, NY 10017
Attention:  Brett Cohen
Facsimile No.:  (212) 253-4093
 
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York  10176
Attention:  Max Karpel, Esq.
Facsimile No.:  (212) 986-8866
 
SAMC LLC
 
400 Madison Ave., 8th Floor, Suite 8D, New York, NY 10017
Attention:  Brett Cohen
Facsimile No.:  (212) 253-4093
 
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York  10176
Attention:  Max Karpel, Esq.
Facsimile No.:  (212) 986-8866
 
Manchester Securities Corp.
 
712 5th Ave., 36th Floor
New York, NY 10019
Attention: Elliott Greenberg and Michael Stephan
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York  10176
Attention:  Max Karpel, Esq.
Facsimile No.:  (212) 986-8866

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
[TRANSFER AGENT]
 
Re:           ANTs software inc.
 
Ladies and Gentlemen:
 
[We are][I am] counsel to ANTs software inc., a company incorporated under the
laws of the State of Delaware (the “Company”), and have represented the Company
in connection with that certain Warrant Purchase Agreement, dated as of March 3,
2011 (the “Warrant Purchase Agreement”), entered into by and among the Company
and the buyers named therein (collectively, the “Holders”) pursuant to which the
Company issued to the Holders of warrants exercisable for common shares of the
Company (the “Warrants”).  Pursuant to the Warrant Purchase Agreement, the
Company also has entered into a Registration Rights Agreement with the Holders
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the resale of the Registrable Securities (as
defined in the Registration Rights Agreement), including the Warrants and the
common shares issuable upon exercise of the Warrants), under the Securities Act
of 1933, as amended (the “1933 Act”).  In connection with the Company’s
obligations under the Registration Rights Agreement, on _________, 2011, the
Company filed a Registration Statement on Form S-3 (File No. 333-_____________)
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our standing instruction to you that the Common
Shares are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of Common Shares.
 

 
Very truly yours,
     
[ISSUER’S COUNSEL]
     
By:_____________________

 
CC:           [LIST NAMES OF HOLDERS]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
SELLING SHAREHOLDERS
 
The warrants being offered by the selling shareholders are those previously
issued to the selling shareholders. The common shares being offered by the
selling shareholders are those issuable to the selling shareholders upon
exercise of the warrants.  For additional information regarding the issuance of
the warrants, see “Private Placement of Warrants” above.  We are registering the
common shares and the warrants in order to permit the selling shareholders to
offer the shares and the warrants for resale from time to time.  Except for the
ownership of the common shares and the warrants issued pursuant to the Warrant
Purchase Agreement, the selling shareholders have not had any material
relationship with us within the past three years.
 
The table below lists the selling shareholders and other information regarding
the beneficial ownership of the common shares and warrants by each of the
selling shareholders.  The second column lists the number of common shares and
warrants beneficially owned by each selling shareholder, based on its ownership
of the common shares and warrants, as of ________, 2011.
 
The third column lists the common shares and warrants being offered by this
prospectus by the selling shareholders.
 
In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of at least the sum of
(i) the number of warrants issued pursuant to the Warrant Purchase Agreement and
(ii) 200% of the maximum number of common shares issued and issuable upon
exercise of the related warrants determined as if the outstanding warrants were
exercised, as applicable, in full, as of the Trading Day immediately preceding
the date this registration statement is initially filed with the SEC.
 
The fourth column assumes the sale of all of the shares and warrants offered by
the selling shareholders pursuant to this prospectus.
 
Under the terms of the warrants, a selling shareholder may not exercise the
warrants, to the extent such exercise would cause such selling shareholder,
together with its affiliates, to beneficially own a number of common shares
which would exceed 4.99% of our then outstanding common shares following such
exercise, excluding for purposes of such determination common shares issuable
upon exercise of the warrants which have not been exercised.  The number of
shares in the second column reflects this limitation.  The selling shareholders
may sell all, some or none of their shares in this offering.  See “Plan of
Distribution.”
 
 
 

--------------------------------------------------------------------------------

 
 
PLAN OF DISTRIBUTION
 
We are registering the warrants previously issued pursuant to the Warrant
Purchase Agreement and the common shares issuable upon exercise of the warrants
to permit the resale of these common shares by the holders of the common shares
and warrants from time to time after the date of this prospectus.  We will not
receive any of the proceeds from the sale by the selling shareholders of the
common shares.  We will bear all fees and expenses incident to our obligation to
register the common shares.
 
The selling shareholders may sell all or a portion of the common shares and
warrants beneficially owned by them and offered hereby from time to time
directly or through one or more underwriters, broker-dealers or agents.  If the
common shares or warrants are sold through underwriters or broker-dealers, the
selling shareholders will be responsible for underwriting discounts or
commissions or agent’s commissions.  The common shares or warrants may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of the sale, at varying prices determined at the time of sale, or at
negotiated prices.  These sales may be effected in transactions, which may
involve crosses or block transactions,
 
 
·
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
 
·
in the over-the-counter market;

 
 
·
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
 
·
through the writing of options, whether such options are listed on an options
exchange or otherwise;

 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
short sales;

 
 
·
sales pursuant to Rule 144;

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted pursuant to applicable law.

 
If the selling shareholders effect such transactions by selling common shares or
warrants to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling shareholders or
commissions from purchasers of the common shares or warrants for whom they may
act as agent or to whom they may sell as principal (which discounts, concessions
or commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved).  In connection
with sales of the common shares or warrants or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the common shares or warrants in the course of
hedging in positions they assume.  The selling shareholders may also sell common
shares or warrants short and deliver common shares or warrants, as applicable,
covered by this prospectus to close out short positions and to return borrowed
shares in connection with such short sales.  The selling shareholders may also
loan or pledge common shares or warrants to broker-dealers that in turn may sell
such shares or warrants.
 
The selling shareholders may pledge or grant a security interest in some or all
of the warrants or common shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the warrants or common shares from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling shareholders to include the pledgee, transferee
or other successors in interest as selling shareholders under this
prospectus.  The selling shareholders also may transfer and donate the warrants
or common shares in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.
 
Under the securities laws of some states, the common shares and warrants may be
sold in such states only through registered or licensed brokers or dealers.  In
addition, in some states the common shares and warrants may not be sold unless
such shares have been registered or qualified for sale in such state or an
exemption from registration or qualification is available and is complied with.
 
The selling shareholders may not sell any of the common shares or warrants
registered pursuant to the registration statement, of which this prospectus
forms a part.
 
 
 

--------------------------------------------------------------------------------

 
 
We will pay all expenses of the registration of the common shares and warrants
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution.  We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the common shares will be freely tradable in the hands of persons other
than our affiliates.
 